 
 
I 
111th CONGRESS 1st Session 
H. R. 1181 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2009 
Mr. Ackerman (for himself and Mr. Castle) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To direct the Securities and Exchange Commission to establish both a process by which asset-backed instruments can be deemed eligible for NRSRO ratings and an initial list of such eligible asset-backed instruments. 
 
 
1.Commission regulations relating to asset-backed securities for purposes of NRSRO ratings 
(a)NRSRO asset-backed securitiesSection 3(a)(62)(B)(iv) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(62)(B)(iv)) is amended by striking as in effect on the date of enactment of this Act and inserting , including NRSRO asset-backed securities approved by the Commission and listed in such section. 
(b)Revision of regulationsNot later than 180 days after the date of enactment of this Act, the Securities and Exchange Commission shall revise the regulations in section 1101(c) of part 229 of title 17, Code of Federal Regulations, relating to the term asset-backed securities for purposes of section 3(a)(62)(B)(iv) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(62)(B)(iv)). The revisions required under this subsection shall— 
(1)define a subset of asset-back securities to be referred to as NRSRO asset-backed securities, which shall be the only asset-backed securities for which a credit rating agency may register and issue ratings as a nationally recognized statistical rating organization and, which shall be restricted to securities representing interests in pools of assets whose performance can be evaluated based on a documented history of predictable performance of similar assets and which are contained in structures which also have a documented history of predictable performance; and 
(2)include a list of the classes of securities approved as NRSRO asset-backed securities pursuant to subsection (c). Nothing in this subsection shall be construed so as to limit any credit rating agency from rating asset-backed instruments which are not designated as NRSRO asset-backed securities so long as such credit rating agency makes it explicit that such instruments are not NRSRO asset-backed securities and the associated ratings are not issued pursuant to its status as a nationally recognized statistical rating organization.
(c)Approval process for NRSRO asset-backed securities classes 
(1)Initial fast-track approvalNot later than 90 days after the date of enactment of this Act, the Securities and Exchange Commission shall establish an initial list of classes of securities approved as NRSRO asset-backed securities. 
(2)Subsequent approvalAfter the approval of the initial list of classes of NRSRO asset-backed securities under paragraph (1), the Commission shall approve additional classes of asset-backed securities as NRSRO asset-backed securities on an ongoing basis. 
(3)ProcedureThe Commission shall approve a securities class as NRSRO asset-backed securities only— 
(A)upon the application (in such form determined by the Commission) of a nationally recognized statistical rating organization concerning a specific class of asset-backed securities; 
(B)after receiving comment from Federal and State regulators of institutions or entities reasonably expected to seek funding from or invest in such class of securities, including the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the Federal Deposit Insurance Corporation, the Pension Benefit Guaranty Insurance Corporation, and State banking insurance authorities; and 
(C)after any other investigation and due diligence the Commission determines to be necessary to evaluate the proposed NRSRO asset-backed securities class’s compliance with the standards described in paragraph (4) prior to granting their approval. 
(4)Standards for approval of NRSRO asset-backed securitiesApproval of a class of securities as an NRSRO asset-backed securities class shall be limited to those securities whose future performance meets the standard of reasonably predictable. At a minimum, a determination of a reasonably predictable performance standard shall require— 
(A)a sufficient history of performance data, from a diverse base of sponsors spanning at least 1 complete economic cycle for both the collateral assets or reference assets and the structure so as to generate reasonably accurate statistical estimates of future performance; 
(B)the ability to aggregate pools of the collateral assets or reference assets of sufficient size to generate reasonably accurate statistical estimates; 
(C)the existence of contracts for such collateral asset product which are sufficiently standardized to generate reasonably accurate statistical estimates; and 
(D)sufficient standardization of service quality and procedures for such collateral asset product to generate reasonably accurate statistical estimates. Securities that fail to meet 1 or more of conditions set forth in subparagraphs (A) through (D) shall not qualify for eligibility as NRSRO asset-backed securities or ratings.
2.Qualifications for registrationSection 15E of the Securities Exchange Act (15 U.S.C. 78o–7) is amended— 
(1)in subsection (c), by redesignating paragraph (2) as paragraph (3) and inserting after paragraph (1) the following: 
 
(2)Review of ratings and cooperation with CommissionIn order to maintain its registration and the integrity of the NRSRO ratings system, a nationally recognized statistical rating organization shall annually review all ratings issued and outstanding in obligor categories for which it has registered, with such review to result in a formal re-rating affirmation, upgrade, downgrade, or ratings removal. Each nationally recognized statistical rating organization shall provide the Commission with full access to models, documentation, assumptions, and performance data upon request, shall answer all questions and queries posed by Commission on a timely basis, and otherwise cooperate with any Commission investigation. ; 
(2)in subsection (d), by striking The Commission and inserting 
 
(1)In generalThe Commission ;  
(3)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively; and 
(4)by adding a new subparagraph (F) as follows: 
 
(F)has, in the course of an investigation into the integrity of its NRSRO ratings caused the Commission to believe that a suspension or revocation of its NRSRO registration is in the public interest. . 
(5)by adding at the end the following: 
 
(2)Determination and examination by commissionIn assessing whether a nationally recognized statistical rating organization is consistently producing credit ratings with integrity for purposes of paragraph (5), the Commission shall determine whether ratings are issued with the expectation of meeting aggregate historical loss and default standards for given ratings levels across all categories for which a credit rating agency has registered under this section. In the case of a nationally recognized statistical rating organization which has registered for a category or categories for which its ratings experience covers less than a full economic cycle, the standards shall be consistent with industry norms for such category or categories. Additionally, as part of the ongoing qualification of NRSROs, adherence to the foregoing provisions shall be evaluated through the Commission’s regular surveillance of NRSRO models, systems, assumptions, and performance. . 
 
